Darden, Chief Judge
(concurring in the result):
For military trials, the President, acting under a statutory delegation of congressional authority, has promulgated an executive order having the force of law that confers upon the person convening a court-martial the power to select the place of trial. Paragraph 366, Manual for Courts-Martial, United States, 1969 (Revised edition).
The current role of a military judge in courts-martial has evolved. In the beginning, the president of the court-martial exercised some of the functions performed in civil courts by judges. In the Uniform Code of Military Justice, Congress created the position of law officer, a predecessor in function of the military judge, and gave him authority and responsibility that detracted from that formerly exercised by the president of the court. In 1968 the title of the law officer was changed to military judge and the Congress gave him authority that in many ways is comparable to that of a United States District Judge. Throughout this evolutionary process the accretion in the role of the military judge has been legislated. Enhancement of the judge’s status and authority has gratified members of this Court, but Congress retains the power to prescribe the division of authority between a convening authority and a military judge.
The authority of the military judge to order the change in the site of this trial turns on a construction of paragraph 69a of the Manual, which permits a military judge “to grant appropriate relief ... to cure a defect of form or substance which impedes the accused in properly preparing for trial or conducting his defense.” Among the examples of such relief that are then listed in the Manual, paragraph 69e is captioned “Change of venue.” It provides:
“If the accused demonstrates that there exists at the place of trial where the prosecution is pending so great a general atmosphere of prejudice against him that he cannot obtain a fair and impartial trial in that place, he is entitled, upon a motion for a change of venue, to be tried at some other place. When such a motion is granted, the charges shall be returned to the convening authority for arrangements for trial elsewhere.”
Paragraph 69a contains other examples of objections that may be raised by a motion for appropriate relief. These are (1) defects in charges and specifications that do not amount to a failure of the charge to allege an offense, (2) a substantial defect in the conduct of the pretrial investigation, (3) prejudicial joinder in a joint trial, and (4) misjoinder in a common trial. These examples provide no support for construing a change in the site of the trial for the convenience of the parties *425as appropriate relief. Although the examples are not exclusive, since the language of paragraph 69a describes them as being “[a]mong the objections which may be raised by such a motion,” the inclusion of a specific sub-paragraph on change of venue (69e) tends to suggest under the construction rule of expressio wnius that a change in the site for the convenience of the parties is not appropriate relief within the power of a military judge under paragraph 69.
When a military judge grants a motion for a change of venue under paragraph 69e, Manual, supra, the charges must be returned to the convening authority for arrangements of trial at another place. This provision manifests that under the current state of the law, a military judge is without authority over the composition of a court-martial. When the location of a trial is changed, the members of the court frequently would be changed. A decision on the location of a trial involves considerations of the composition of the court, location of the witnesses and counsel, availability of courtrooms and reporters, and other elements. Since the military judge has no direct authority over the participants in a trial until the trial begins, his attempted use of paragraph 69 to order a change in the place of trial for the convenience of the parties is unaccompanied by the necessary power to effectuate his decision.
When a motion for a change of situs to accommodate the parties is presented to a military judge, he should inform the counsel that this decision is for the convening authority. The judge appropriately may express his opinion on the merits of such a motion and a prudent convening authority should give the judge’s opinion great weight. The convening authority’s decision on any such motion is reviewable for abuse of discretion.
While a laudable desire to facilitate preparation of a defense actuated the military judge in this case, I nonetheless would hold that the judge lacked authority to select the place of trial himself. Consequently, I would answer in the affirmative the certified question of whether the United States Navy Court of Military Review was correct in its determination that the trial judge did not have the power to determine the place of trial in this instance.
The second certified issue centers on the action by the convening authority in directing that the trial proceed in San Diego. The United States Navy Court of Military Review decided that his action did not constitute an unlawful intrusion into the trial.
As a general rule, a military judge controls the proceedings in a trial referred to his court from beginning to end. Articles 39 and 51, Uniform Code of Military Justice, 10 USC §§‘839 and 851; paragraph 39, Manual for Courts-Martial, United States, 1969 (Revised edition). When the judge rules on an interlocutory issue his decision is usually final. Article 51, Code, supra, 10 USC § 851; United States v Knudson, 4 USCMA 587, 16 CMR 161 (1954).
Ordinarily a convening authority may review the rulings of a military judge in only two circumstances. One of these is the post-trial action on a completed trial, in accordance with Articles 60, 61, and 64, Code, supra, 10 USC §§ 860, 861, and 864. The other is the Article 62 provision that a convening authority may order a military judge to reconsider a ruling if that ruling results in dismissal of a specification. See Priest v Koch, 19 USCMA 293, 41 CMR 293 (1970); United States v Boehm, 17 USCMA 530, 38 CMR 328 (1968). Neither of these circumstances obtains in the instant case.
Paragraph 67f, Manual for Courts-Martial, United States, 1969 (Revised edition), provides in part:
“. . . [T]he convening authority may not direct the military judge or the president of a special court-martial without a military judge to reconsider a ruling on a motion to grant appropriate relief.
*426Consideration of the first certified issue resulted in my deciding that what the military judge did here may not accurately be considered a ruling on a motion for appropriate relief. Hence my opinion is that paragraph 67/, Manual, supra, does not limit the convening authority in exercising his power under paragraph 36b, Manual, supra, to determine the place of trial.
When the trial counsel informed the convening authority of the military judge’s ruling that the location of the trial should be removed to the Point Mugu-Port Hueneme area, the convening authority in effect reconsidered his original decision, as he should have done if the judge or the counsel had addressed to him a motion or suggestion that he consider changing the site of trial. The convening authority’s action in this instance was within his authority and did not improperly inject himself in decisions that are within the domain of the trial judge.
I would answer the second certified question in the affirmative.